Exhibit 10.1

SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement (this “Agreement”) is entered into by and
between Commercial Metals Company, on behalf of itself and its subsidiaries (the
“Company”) and Paul K. Kirkpatrick (“Executive”), as of February 28, 2020,
effective as set forth in Section 16 (“Effective Date”). The Company and
Executive are referred to herein individually, as a “Party” and collectively, as
the “Parties.”

WHEREAS, Executive has been employed by the Company as its Vice
President-General Counsel and Corporate Secretary (“General Counsel”);

WHEREAS, the Parties entered into the Amended and Restated Commercial Metals
Company Executive Employment Continuity Agreement dated as of November 1, 2013,
by and between the Company and Executive (the “EECA”), which except for
Executive’s confidentiality, non-competition and non-solicitation obligations in
Article X of the EECA (“Surviving Provisions”), shall terminate and be of no
further force or effect from and after the Separation Date;

WHEREAS, Executive and the Company have mutually agreed that (i) Executive’s
officer positions with the Company terminated on February 4, 2020, and
(ii) Executive’s employment with the Company shall terminate as of March 31,
2020 (the “Separation Date”);

WHEREAS, Executive agrees to make himself available to provide transition
services to the Company through the Severance Period (defined below in
Section 2(a));

WHEREAS, the Parties desire to set forth Executive’s separation benefits and
obligations and to finally, fully and completely resolve all matters arising
from or during Executive’s employment and separation from employment, any
benefits, bonuses and compensation connected with such employment and all other
disputes and matters that the Parties may have for any reason; and

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:

 

  1.

End of Executive’s Employment and Transition.

(a)    Separation Date. Executive and the Company have mutually agreed that
(i) Executive’s officer positions with the Company terminated on February 4,
2020, and (ii) Executive’s employment with the Company shall terminate as of the
Separation Date. Executive shall execute all documents and take such further
steps as may be required to effectuate such termination(s). Executive shall not
perform any work except as set forth in this Agreement and shall not make any
representations or execute any documents, or take any other actions, on behalf
of the Company or its affiliates as of the Separation Date. Executive shall not
issue or make any public disclosures regarding his separation from the Company.
Except for the Surviving Provisions, the EECA shall terminate and be of no
further force or effect as of the Separation Date.

(b)    Transition. Notwithstanding the foregoing, Executive agrees to cooperate
fully and provide assistance during the Severance Period, as requested by the
Company, in the orderly transitioning of Executive’s duties and responsibilities
to such other persons as the Company shall designate and agrees to thoroughly
and diligently perform those duties and actions which are necessary or
appropriate to cause such orderly transition. Executive agrees to: (i) fully
inform the Company and Executive’s successors of all activities in which
Executive was involved prior to the Separation Date and of the status

 

SEPARATION AND RELEASE AGREEMENT   Page 1



--------------------------------------------------------------------------------

of any projects; (ii) transfer or otherwise make available to Executive’s
successors or others designated by the Company to the extent possible, all of
Executive’s knowledge and experience regarding Executive’s duties;
(iii) accomplish a smooth transition of Executive’s responsibilities to
Executive’s successors; (iv) comply with the Company’s codes of conduct and
employee handbooks, and this Agreement, (v) not take any action contrary to the
goodwill, reputation, and ongoing business of the Company including not making
any disparaging comments regarding the Company or its officers, directors,
executives, shareholders or employees; and (vi) take all steps necessary to
maintain, and in no way act to hinder, the foregoing duties (collectively, the
“Transition Services”). Executive shall not receive any compensation for the
Transition Services other than the compensation and benefits provided for in
this Agreement.

Additionally, following the Effective Date of this Agreement, Executive agrees
(A) to be reasonably available to the Company or its representatives (including
attorneys) to provide general advice or assistance as requested by the Company,
and (B) to cooperate and provide reasonable assistance, at the request of the
Company, in any and all investigations or other legal, equitable or business
matters or proceedings which involve any matters for which Executive worked on
or had responsibility during Executive’s employment with the Company. This
includes but is not limited to testifying truthfully (and preparing to testify)
as a witness in any proceeding or otherwise providing information or reasonable
assistance to the Company in connection with any investigation, claim or suit,
and cooperating with the Company regarding any investigation, litigation, claims
or other disputed items involving the Company that relate to matters within the
knowledge or responsibility of Executive. Specifically, Executive agrees (i) to
meet with the Company’s representatives, its counsel or other designees at
reasonable times and places with respect to any items within the scope of this
provision; (ii) to provide the Company with immediate notice of contact or
subpoena by any non-governmental party; and (iii) to not voluntarily assist any
non-governmental adverse party or such non-governmental adverse party’s
representatives. Executive acknowledges and understands that Executive’s
obligations of cooperation under this Section 1 are not limited in time and may
include, but shall not be limited to, the need for or availability for
testimony. After expiration of the Severance Period (but not during), the
Company agrees to pay Executive the rate of $300 per hour for Executive’s time
spent providing services for the Company under this Section 1(b). Employee shall
be entitled to be reimbursed for any reasonable out-of-pocket expenses incurred
in fulfilling Employee’s obligations pursuant to this Section 1(b) after
expiration of the Severance Period. Nothing in this Section 1(b) is intended to
interfere with Employee’s rights in Section 4.

(c)    Equity Awards. All vesting under all equity awards granted pursuant to
the Commercial Metals Company 2013 Long-Term Equity Incentive Plan, the
Commercial Metals Company 2006 Long-Term Equity Incentive Plan, or any other
equity compensation plan shall cease as of the Separation Date. All awards (or
any portions thereof) that have not vested as of the Separation Date shall be
forfeited in accordance with the terms and conditions of the applicable equity
incentive plan and award agreements granting such equity awards. To the extent
vested and not otherwise forfeited, Executive’s rights and obligations shall be
governed by the terms and conditions of the applicable equity incentive plan and
the award agreements granting such equity awards.

(d)    Accrued Obligations.    Regardless of whether Executive executes this
Agreement, the Company shall pay any unpaid base salary earned through the
Separation Date and reimbursement for business expenses in accordance with
Company policy.

2.    Consideration. Provided that (i) Executive fully complies with this
Agreement and does not revoke this Agreement under Section 16, and (ii) executes
and does not revoke the release of claims set forth as Exhibit A on (but not
before) the Separation Date or within 7 days following the Separation Date and
does not revoke it (“Additional Release”), in consideration of Executive’s full
release of claims and other promises to the Company, the Company shall provide
for the following payments and benefits to Executive:

(a)    Severance Payments. The Company agrees to pay Executive an aggregate
amount equal to $360,000 (the “Severance Payments”), less applicable payroll
taxes and withholdings, payable in two equal lump sum payments as follows:
(i) the first payment in the amount of $180,000 to be paid to Executive on the
Company’s regular payroll date immediately following the Effective Date of the
Additional Release, and (ii) the second payment in the amount of $180,000 to be
paid to Executive on the Company’s regular payroll date following October 1,
2020 (the period from the Effective Date of this Agreement to the final payment
of the Severance Payments is referred to herein as the “Severance Period”).

 

SEPARATION AND RELEASE AGREEMENT   Page 2



--------------------------------------------------------------------------------

(b)    Prorated Bonus. Company shall pay Executive a prorated payment of the
annual performance bonus (such prorated amount will be based on the number of
days in the Company’s 2020 fiscal year up to and including the Separation Date),
at Target, if approved by the Company’s Compensation Committee of the Board of
Directors. Such bonus (if any) will be paid at the same time as payment is made
to the Company’s active employees;

(c)    Vacation Pay. Company will pay Executive for twenty (20) days of accrued,
unused vacation pay on the Company’s regular payroll date immediately following
the Separation Date;

(d)    COBRA Reimbursements. For a period of 8 months following the Separation
Date, the Company shall reimburse Executive (or pay on Executive’s behalf) for
the monthly premium for health benefit coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) paid by
Executive for himself and his eligible dependents for COBRA coverage under the
Company’s group health plan (the “COBRA Reimbursements”). Notwithstanding the
foregoing, if the Company’s providing the COBRA Reimbursements under this
Section 2(d) would result in the imposition of excise taxes, penalties or
similar charges on the Company or any of its subsidiaries, affiliates or
successors, including, without limitation, under Section 4980D of the Code or
otherwise violate the nondiscrimination rules applicable to non-grandfathered
plans, or would result in the imposition of penalties under the Patient
Protection and Affordable Care Act of 2010, as amended by the Health Care and
Education Reconciliation Act of 2010, and the related regulations and guidance
promulgated thereunder (the “ACA”), the Company shall reform this Section 2(d)
in a manner as is necessary to comply with the nondiscrimination requirement,
the ACA, or other applicable law, as applicable, which may include eliminating
the benefits provided hereunder. The COBRA Reimbursements shall be paid to
Executive by the last day of the month immediately following the month in which
Executive timely remits the premium payment. The Company will provide Executive
under separate cover at Executive’s home address, information necessary and as
required by law regarding the election of COBRA. Executive’s rights and the
Company’s obligations for COBRA Reimbursements shall cease immediately upon the
earlier of (i) the date Executive becomes eligible to receive substantially
similar coverage from another employer, whether or not Executive actually
receives such coverage, or (ii) the date Executive is no longer eligible to
receive COBRA continuation coverage, and Executive shall immediately notify the
Company upon the occurrence of such event.

(e)    Unemployment Benefits. After the Effective Date, Company will not contest
any claim by Executive for unemployment benefits (however, in the event
Executive files a claim for unemployment benefits, the Company will notify the
applicable state agency of the payments to be made to Executive pursuant to this
Agreement);

The amounts and benefits provided for in Sections 2 (a) – (d) are referred to
herein as the “Severance Benefits”. Executive acknowledges and agrees that, but
for this Agreement, Executive is not otherwise entitled to the consideration set
forth in this Section 2. The amounts payable pursuant to this Section 2 shall
not be treated as compensation under the Commercial Metals Companies Retirement
Plan, as amended and restated effective as of January 1, 2016 (the “Retirement
Plan”), or any other benefit or retirement plan. Any vested interest held by
Executive in the Company’s Retirement Plan and any other plans in which

 

SEPARATION AND RELEASE AGREEMENT   Page 3



--------------------------------------------------------------------------------

Executive participates shall be distributed in accordance with Section 3(b)
below and the terms of the applicable plan and applicable law. In the event
Executive fails to timely execute this Agreement, Executive shall not be
entitled to any of the amounts in this Section 2. Other than the consideration
provided for in this Agreement, Executive shall not be entitled to
any additional compensation, bonuses, severance pay, payments, grants, options
or benefits under any agreement between Executive and the Company or any benefit
plan, long term incentive plan, short term incentive plan, severance pay plan or
bonus or incentive program established by the Company.

 

  3.

Release of Claims.

(a)    General Release. In consideration of the promises of the Company provided
herein, including, the consideration provided for in Section 2 and other
consideration provided for in this Agreement, that being good and valuable
consideration, the receipt, adequacy and sufficiency of which Executive
acknowledges, Executive, on Executive’s own behalf and on behalf of Executive’s
agents, administrators, representatives, executors, successors, heirs, devisees
and assigns (collectively, the “Executive Releasing Parties”) hereby fully and
forever waives, releases, extinguishes and discharges the Company and its
shareholders, affiliates, subsidiaries and its or their respective past, present
and future parents, owners, officers, directors, shareholders, members,
executives, employees, consultants, independent contractors, partners, agents,
attorneys, advisers, insurers, fiduciaries, employee benefit plans,
representatives, successors and assigns (each, a “Company Released Party” and
collectively, the “Company Released Parties”), jointly and severally, from any
and all claims, rights, demands, debts, obligations, losses, causes of action,
suits, controversies, setoffs, affirmative defenses, counterclaims, third party
actions, damages, penalties, costs, expenses, attorneys’ fees, liabilities and
indemnities of any kind or nature whatsoever (collectively, the “Claims”),
whether known or unknown, suspected or unsuspected, accrued or unaccrued,
whether at law, equity, administrative, statutory or otherwise, and whether for
injunctive relief, back pay, front pay, fringe benefits, equity, reinstatement,
reemployment, compensatory damages, punitive damages, or any other kind of
damages, which any of Executive Releasing Parties have, had or may have against
any of the Company Released Parties relating to or arising out of any matter
arising on or before the date this Agreement is executed by Executive. Such
released Claims include, without limitation, all Claims arising from or relating
to Executive’s employment with the Company and its or the termination of that
employment or any circumstances related thereto, or any other agreement, matter,
cause or thing whatsoever, including without limitation all Claims arising under
or relating to Executive’s employment, the ECCA, equity, compensation, bonuses,
benefits, payments, or any other benefits or payments Executive may or may not
have received during Executive’s employment with the Company and its affiliates,
all Claims relating to any other claimed payments, employment contracts or
benefits, all Claims arising from or relating to Executive’s performance of
services for the Company and any of its affiliates during Executive’s employment
with the Company, including without limitation all Claims arising at law or
equity or sounding in contract (express or implied) or tort, Claims arising by
statute, common law or otherwise, Claims arising under any federal, state,
county or local laws, of any jurisdiction, including Claims for wrongful
discharge, libel, slander, breach of express or implied contract or implied
covenant of good faith and fair dealing, Claims for alleged fraud, concealment,
unjust enrichment, negligence, negligent misrepresentation, promissory estoppel,
quantum meruit, intentional or negligent infliction of emotional distress,
violation of public policy, and Claims for discrimination, retaliation, sexual
harassment and Claims arising under any laws that prohibit age, sex, sexual
orientation, race, national origin, color, disability, religion, veteran,
workers’ compensation or any other form of discrimination, harassment, or
retaliation, including, without limitation, Claims under the Age Discrimination
in Employment Act of 1967, as amended, the Americans with Disabilities Act of
1990, as amended, the Rehabilitation Act of 1973, Title VII of the Civil Rights
Act of 1964, as amended, 42 U.S.C. §1981, the Civil Rights Act of 1991, the
Civil Rights Act of 1866 and/or 1871, the Equal Pay Act of 1963, the Lilly
Ledbetter Fair Pay Act of 2009, the Fair Labor Standards Act, the Employee
Retirement Income Security Act of 1974, as amended, the Family and Medical Leave
Act of 1993, the Occupational Safety and Health Act, the Employee Polygraph

 

SEPARATION AND RELEASE AGREEMENT   Page 4



--------------------------------------------------------------------------------

Protection Act, the Uniformed Services Employment and Reemployment Rights Act,
the Worker Adjustment and Retraining Notification Act, the Genetic Information
Nondiscrimination Act, the Patient Protection and Affordable Care Act of 2010,
the National Labor Relations Act, the Labor Management Relations Act, the
Immigration Reform and Control Act, the Texas Labor Code, the Texas
Constitution, any statute or laws of the State of Texas, any other federal,
state, local, municipal or common law whistleblower, discrimination or
anti-retaliation statute law or ordinance, and any other Claims arising under
state, federal, local, municipal or common law, as well as any expenses, costs
or attorneys’ fees. Except as required by law, Executive agrees that Executive
will not commence, maintain, initiate, or prosecute, or cause, encourage,
assist, volunteer, advise or cooperate with any other person to commence,
maintain, initiate or prosecute, any action, lawsuit, proceeding, charge,
petition, complaint or Claim before any court, agency or tribunal against the
Company or any of the Company Released Parties arising from, concerned with, or
otherwise relating to, in whole or in part, Executive’s employment, the terms
and conditions of Executive’s employment, or Executive’s separation from
employment with the Company or any of the matters or Claims discharged and
released in this Agreement. This release shall not apply to any of the Company’s
obligations under this Agreement. This Agreement is a full and final general
release by Executive of all unknown, undisclosed, and unanticipated losses,
wrongs, injuries, claims, and damages that arise wholly or in part from any act
or omission occurring before this Agreement becomes effective, as well as a
general release by Executive of all claimed losses, wrongs, injuries, claims,
and damages, now known or disclosed, that arise in whole or in part as a result
of any act or omission occurring before this Agreement becomes effective.

(b)    Additional Release by Executive. Executive shall also execute and return
to the Company the release of claims set forth as Exhibit A on (but not before)
the Separation Date or within 7 days following the Separation Date as a
condition to receipt of the Severance Benefits.

(c)    Exceptions to Release. Nothing in this Agreement shall affect or apply to
Executive’s rights and benefits in and to:

(i) the Retirement Plan and the Commercial Metals Companies 2005 Benefits
Restoration Plan, as amended and restated effective September 1, 2014. Executive
will retain all rights and benefits in accordance with applicable plan
documents. Executive understands and acknowledges that, consistent with the
terms of the plans referenced above, he will be eligible for and entitled to all
future payments or distributions to which Executive is or may be entitled to
receive as a result of his participation in these plans for plan years or
performance periods ending after the Effective Date. Executive’s active
participation in all such plans and programs will cease on the Effective Date,
however, consistent with the terms of the plans referenced above all benefits or
compensation under such plans and programs that Executive has earned or in the
future may be credited to Executive’s account or to which Executive will become
entitled to receive under such plans and programs by virtue of his service
through the Effective Date will be payable pursuant to the terms of such plans;

(ii) any indemnification rights Executive may have under the Executive
Indemnification Agreement between the Company and Executive, any other
agreement, insurance or the Company’s by-laws; and

(iii) any vested rights Executive has under any other benefit plan.

 

SEPARATION AND RELEASE AGREEMENT   Page 5



--------------------------------------------------------------------------------

4.    No Interference with Executive’s Rights. Nothing in this Agreement is
intended to interfere with Executive’s right to report possible violations of
federal, state or local law or regulation to any governmental or law enforcement
agency or entity, or to make other disclosures that are protected under the
whistleblower provisions of federal or state law or regulation. Executive
further acknowledges that nothing in this Agreement is intended to interfere
with Executive’s right to file a claim or charge with, or testify, assist, or
participate in an investigation, hearing, or proceeding conducted by, the Equal
Employment Opportunity Commission (the “EEOC”), any state human rights
commission, or any other government agency or entity. In making such
disclosures, Executive need not seek prior authorization from the Company, and
is not required to notify the Company of any such reports, disclosures or
conduct. However, by executing this Agreement, Executive hereby waives the right
to recover any damages or benefits in any proceeding Executive may bring before
the EEOC, any state human rights commission, or any other government agency or
entity or in any proceeding brought by the EEOC, any state human rights
commission, or any other government agency or entity on Executive’s behalf with
respect to any Claim released in this Agreement; except that Executive may
receive bounty money awarded by the U.S. Securities and Exchange Commission
pursuant to Section 21F of the Securities Exchange Act of 1934 or any similar
provision.

5.    Known Violations. Executive represents and warrants that Executive is not
aware of any illegal acts committed by or on behalf of the Company and
represents that if Executive is or had been aware of any such conduct, that
Executive has properly reported the same to the Company’s Chief Executive
Officer in writing. Executive further represents and warrants that Executive is
not aware of any (i) violations, allegations or claims that the Company has
violated any federal, state, local or foreign law or regulation of any kind, or
(ii) any facts, basis or circumstances relating to any alleged violations,
allegations or claims that the Company has violated any federal, state, local or
foreign law or regulation of any kind. If Executive learns of any such
information, Executive shall immediately inform the Company’s Chief Executive
Officer.

6.    Return of Company Property. Within three (3) days of the Separation Date,
Executive shall, to the extent not previously returned or delivered, without
copying or retaining any copies: (a) return all equipment, records, files,
documents, data, computer programs, programs or other materials and property in
Executive’s possession which belong to the Company or any one or more of its
affiliates, including, without limitation, all computer access codes, messaging
devices, credit cards, cell phones, laptops, computers and related equipment,
keys and access cards; and (b) deliver all original and copies of Confidential
Information, notes, materials, records, reports, plans, data or other documents,
files or programs (whether stored in paper form, computer form, digital form,
electronically or otherwise or on Executive’s personal computer or any other
media) that relate or refer to (1) the Company or any one or more of its
affiliates, or (2) the Company’s or any one or more of its affiliates’ financial
information, financial data, financial statements, personnel information,
business information, strategies, sales, customers, suppliers, Confidential
Information or similar information. Should Executive later discover additional
items described or referenced in subsections (a) or (b) above, Executive will
promptly notify the Company and return/deliver such items to the Company.

7.    Executive Non-Disclosure, Non-Solicitation, Confidentiality and
Non-Disparagement. In further consideration of the compensation and benefits
provided by the Company in Section 2 above, Executive agrees to keep the facts
of this Agreement and its terms completely confidential, except Executive may
disclose the terms of this Agreement to his/her spouse, CPA or tax advisor,
attorney, or governmental agency, or as required by law.

Executive also acknowledges that during Executive’s employment with the Company,
Executive had access to confidential, proprietary and privileged documents and
information of the Company, including trade secrets, customer lists, business
strategies, pricing information, internal reports, methods of operation,

 

SEPARATION AND RELEASE AGREEMENT   Page 6



--------------------------------------------------------------------------------

production techniques, legal information and financial information
(“Confidential Information”). Executive covenants and warrants that Executive
shall keep any such Confidential Information confidential and that Executive
will not directly or indirectly communicate, use, transmit electronically or
otherwise, or disclose to any person or entity, any such Confidential
Information. Executive agrees to immediately return to the Company any
Confidential Information in Executive’s possession and not to retain any copies,
notes or summaries related thereto. The Company reserves the right to avail
itself of all legal or equitable remedies to prevent impermissible use of
Confidential Information or to recover damages incurred as a result of such
impermissible use of Confidential Information. However, Executive is hereby
notified in accordance with the Defend Trade Secrets Act of 2016 that he will
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that is made in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney solely for the purpose of reporting or investigating a suspected
violation of law, or is made in a complaint or other document that is filed
under seal in a lawsuit or other proceeding.

Executive further agrees that he will not solicit for employment, induce or
encourage to leave the employment of the Company, on behalf of himself or any
other person or entity, any employee or contractor of the Company for a period
of one year from the Effective Date.

Nothing herein is intended to or shall supersede or waive Executive’s existing
obligations in any other agreement, including the Surviving Provisions, with
respect to the above-listed matters, except as set forth in the following
paragraph.

Notwithstanding any other provision of this Agreement, Executive may disclose
Confidential Information when required to do so by a court of competent
jurisdiction, by any governmental agency having authority over Executive or the
business of the Company or by any administrative body or legislative body
(including a committee thereof) with jurisdiction to order Executive to divulge,
disclose or make accessible such information. Executive and the Company agree
that nothing in this Agreement is intended to interfere with Executive’s right
to (i) report possible violations of federal, state or local law or regulation
to any governmental agency or entity charged with the enforcement of any laws;
(ii) make other disclosures that are protected under the whistleblower
provisions of federal, state or local law or regulation; (iii) file a claim or
charge with any federal, state or local government agency or entity; or
(iv) testify, assist, or participate in an investigation, hearing, or proceeding
conducted by any federal, state or local government or law enforcement agency,
entity or court. In making or initiating any such reports or disclosures,
Executive need not seek the Company’s prior authorization and is not required to
notify the Company of any such reports or disclosures.

Further, Executive shall not, directly or indirectly, disclose, communicate, or
publish in any format any libelous, defamatory, or disparaging information
concerning the Company, its executives, officers, Board of Directors, its
parents, subsidiaries, affiliates, employees, operations, proprietary or
technical information, strategies or business whatsoever, or cause others to
disclose, communicate, or publish any disparaging information concerning the
same.

To the extent there is any conflict between the provisions in this Section 7 and
the Surviving Provisions of the EECA, the Surviving Provisions shall control.

8.    Neutral Reference. The Company agrees to provide a neutral reference to
prospective employers regarding Executive’s employment with the Company. The
Company shall state only Executive’s position, compensation, Separation Date and
that the parties reached a mutual agreement. Nothing in this Agreement restricts
the Company’s public disclosures.

 

SEPARATION AND RELEASE AGREEMENT   Page 7



--------------------------------------------------------------------------------

9.    No Assignment of Claims. Executive represents that Executive has not
transferred or assigned, to any person or entity, any claim involving the
Company or the Released Parties, or any portion thereof or interest therein. The
Parties acknowledge and agree that nothing in this Agreement shall prohibit
payment of any amounts due to Executive under this Agreement to Executive’s
estate or legal guardian.

10.    Binding Effect of Agreement. This Agreement shall be binding upon and
shall inure to the benefit of the Parties and their respective successors,
assigns, executors, administrators, heirs and estates. The Released Parties are
third-party beneficiaries of this Agreement.

11.    Controlling Law and Venue. This Agreement shall in all respects be
interpreted, enforced, and governed under the laws of the State of Texas,
without regard to any conflict of law principles. The Company and Executive
agree that the language in this Agreement shall, in all cases, be construed as a
whole, according to its fair meaning, and not strictly for, or against, either
of the Parties. Venue of any claim or dispute between or among the Company and
Executive shall be in a state district court of competent jurisdiction in Dallas
County, Texas, or the United States District Court for the Northern District of
Texas, Dallas Division. Executive submits to personal jurisdiction of such
courts and shall not challenge personal jurisdiction of such courts.

12.    Waiver of Jury Trial. WITH RESPECT TO ANY DISPUTE BETWEEN EXECUTIVE AND
THE COMPANY ARISING OUT OF, IN CONNECTION WITH OR IN ANY WAY RELATED TO THIS
AGREEMENT, EXECUTIVE AGREES TO RESOLVE SUCH DISPUTE(S) BEFORE A JUDGE WITHOUT A
JURY. EXECUTIVE HAS KNOWLEDGE OF THIS PROVISION AND AGREES TO HEREBY WAIVE
EXECUTIVE’S RIGHT TO TRIAL BY JURY AND AGREES TO HAVE ANY DISPUTE(S) ARISING
BETWEEN THE COMPANY AND EXECUTIVE ARISING OUT OF, IN CONNECTION WITH OR IN ANY
WAY RELATED TO THIS AGREEMENT RESOLVED BY A JUDGE OF A COMPETENT COURT IN DALLAS
COUNTY, TEXAS, OR THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
TEXAS SITTING WITHOUT A JURY.

13.    Severability. Should any provision of this Agreement be declared or
determined to be illegal or invalid by any government agency or court of
competent jurisdiction, the validity of the remaining parts, terms or provisions
of this Agreement shall not be affected, and such provisions shall remain in
full force and effect. Upon any finding by any government agency or court of
competent jurisdiction that Section 3 above is illegal or invalid, Executive
agrees to execute a valid and enforceable general release.

14.    Breach of Agreement. In the event Executive breaches any portion, or
challenges the enforceability, of this Agreement, Executive (i) forfeits all
Severance Benefits except for the amount of $10,000.00, (ii) shall pay the
Company an amount equal to all Severance Benefits that have been paid to
Executive (or anyone on his behalf) except for the amount of $10,000.00, (iii)
pay the Company for all attorneys’ fees, expenses and costs the Company incurs
in any action arising out of Executive’s breach of this Agreement or the
Surviving Provisions, and (iv) pay the Company for any and all other damages to
which the Company may be entitled at law or in equity as a result of a breach of
this Agreement or the Surviving Provisions.

15.    Knowing and Voluntary Waiver. Executive acknowledges that Executive has
had an opportunity to review all aspects of this Agreement, the Company is
advising and has advised Executive in writing (i.e., through this Agreement) to
consult with an attorney of Executive’s own choosing at Executive’s cost,
regarding the effect of this Agreement, Executive has had a reasonable
opportunity to do so, and Executive has been represented by counsel in the
negotiation and execution of this Agreement. Executive understands it is
Executive’s choice whether or not to enter into this Agreement and that
Executive’s decision to do so is voluntary and is made knowingly. Executive
acknowledges and understands that this Agreement specifically releases and
waives all rights and claims Executive may have under the Age Discrimination in
Employment Act (“ADEA”) prior to the date on which Executive signs this
Agreement.

 

SEPARATION AND RELEASE AGREEMENT   Page 8



--------------------------------------------------------------------------------

16.    Time for Consideration; Revocation. Executive has knowingly and
voluntarily entered into this Agreement and acknowledges that Executive has been
given a period of 21 days from the date Executive received this Agreement to
review and consider this Agreement before executing it. Executive understands
that Executive has the right to use as much or as little of the 21-day period as
Executive wishes before executing this Agreement. Accordingly, Executive
understands Executive may execute this Agreement as soon as Executive wishes to
execute it within the 21-day period. The signed Agreement must be returned to
the Company, ATTN: Jennifer Durbin, 6565 North MacArthur Blvd., Suite 800,
Irving, TX 75039, before the end of such 21-day period. Executive further
understands that Executive may revoke this Agreement within seven days after
signing this Agreement, in which case Executive forfeits all rights to the
Severance Benefits and the Company’s obligation to pay the Severance Benefits
provided for in Section 2 of this Agreement shall be null and void. Revocation
is only effective if Executive delivers a written notice of revocation to the
Company, ATTN: Jennifer Durbin, 6565 North MacArthur Blvd., Suite 800, Irving,
TX 75039, within seven days after executing the Agreement. Executive understands
that the Company’s obligations under this Agreement do not become effective
until after the seven-day revocation period has expired. This Agreement will
become effective, enforceable and irrevocable on the eighth (8th) day after the
date on which it is executed by Executive (the “Effective Date”).

17.    No Admission of Liability. This Agreement shall not in any way be
construed as an admission by the Company or Executive of any acts of wrongdoing
or violation of any statute, law, or legal right. Rather, the Parties
specifically deny and disclaim that either has any liability to the other but
are willing to enter this Agreement at this time to definitely resolve once and
forever this matter and to avoid the costs, expense, and delay of litigation.

18.    Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Parties with respect to the subject matter hereof, and
fully supersede all prior and contemporaneous negotiations, understandings,
representations, writings, discussions and/or agreements between the Parties,
whether oral or written, pertaining to or concerning the subject matter of this
Agreement, including the ECCA (except for the Surviving Provisions). No oral
statements or other prior written material not specifically incorporated into
this Agreement, except for the Surviving Provisions, shall be of any force and
effect, and no changes in or additions to this Agreement shall be recognized,
unless incorporated into this Agreement by written amendment, such amendment to
become effective on the date stipulated in it. Any amendment to this Agreement
must be signed by all Parties to this Agreement.

19.    Disclaimer of Reliance. Except for the specific representations expressly
made by the Company in this Agreement, Executive specifically disclaims that
Executive is relying upon or has relied upon on any communications, promises,
statements, inducements, or representation(s) that may have been made, oral or
written, regarding the subject matter of this Agreement. The Parties represent
that they are relying solely and only on their own judgment in entering into
this Agreement.

20.    No Waiver. Failure of the Company to exercise and/or delay in exercising
any right, power or privilege in this Agreement shall not operate as a waiver.
No waiver of the Company’s rights hereunder shall be effective unless it is in
writing and signed by the Company. The Company’s waiver of any provision of the
Agreement shall not constitute (i) a continuing waiver of that provision, or
(ii) a waiver of any other provision of this Agreement. Furthermore, no waiver
of any breach of any provision shall be deemed to be a waiver of any preceding
or succeeding breach of the same or any other provision.

21.    Section 409A. The Company intends that all of the Severance Benefits
provided to Executive as described in this Agreement will be exempt from the
requirements of Section 409A of the

 

SEPARATION AND RELEASE AGREEMENT   Page 9



--------------------------------------------------------------------------------

Internal Revenue Code of 1986, as amended, and the treasury regulations and
guidance issued thereunder (“Section 409A”). However, nothing contained in this
Agreement shall be construed as a representation, guarantee or other undertaking
on the part of the Company that the Severance Benefits are, or will be found to
be, exempt from the requirements of Section 409A. Executive is solely
responsible for determining the tax consequences to Executive of any and all
payments made pursuant to this Agreement, including, without limitation, any
possible tax consequences under Section 409A.

22.    Counterparts. This Agreement may be executed by the Parties in multiple
counterparts, whether or not all signatories appear on these counterparts
(including via electronic signatures and exchange of PDF documents via email),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[Remainder of Page Intentionally Left Blank]

 

SEPARATION AND RELEASE AGREEMENT   Page 10



--------------------------------------------------------------------------------

PLEASE READ CAREFULLY – THIS AGREEMENT INCLUDES A RELEASE OF CLAIMS, INCLUDING A
RELEASE OF CLAIMS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT. BEFORE SIGNING
THIS AGREEMENT, READ IT, AND CAREFULLY CONSIDER IT. IF YOU CHOOSE, DISCUSS THIS
AGREEMENT WITH YOUR ATTORNEY (AT YOUR OWN EXPENSE).

MY SIGNATURE BELOW MEANS THAT I HAVE READ THIS AGREEMENT AND AGREE AND CONSENT
TO ALL THE TERMS AND CONDITIONS CONTAINED IN THIS AGREEMENT.

 

ACCEPTED AND AGREED TO BY: EXECUTIVE:

/s/ Paul K. Kirkpatrick

PAUL K. KIRKPATRICK

Date:  

February 28, 2020

THE COMPANY: COMMERCIAL METALS COMPANY

By:  

/s/ Barbara R. Smith

Name:  

Barbara R. Smith

Title:  

Chairman, President and CEO

Date:  

February 28, 2020

 

SEPARATION AND RELEASE AGREEMENT   Page 11



--------------------------------------------------------------------------------

Exhibit A

RELEASE AGREEMENT

Commercial Metals Company, on behalf of itself or any of its subsidiaries,
(collectively, the “Company”) and Paul K. Kirkpatrick (“Executive”) enter into
this Release Agreement effective as set forth in Section 4 below.

1.    Separation Agreement and Release of Claims and Charges. In connection with
Executive’s separation, on February     , 2020, Executive executed a Separation
and Release Agreement with the Company (the “Prior Agreement”). In the Prior
Agreement, the Company agreed to provide Executive certain Severance Benefits
(as defined in the Prior Agreement) conditioned upon Executive signing and not
revoking this Release Agreement.

 

  2.

Release.

a.    Therefore, in exchange for the Severance Benefits and other consideration
provided in the Prior Agreement and herein, and other consideration provided for
in the Prior Agreement, that being good and valuable consideration, the receipt,
adequacy and sufficiency of which are acknowledged by Executive, Executive, on
Executive’s own behalf and on behalf of Executive’s agents, administrators,
representatives, executors, successors, heirs, devisees and assigns
(collectively, the “Releasing Parties”) hereby fully and forever waives,
releases, extinguishes and discharges the Company, its parent and all of its
affiliates, subsidiaries and each of their respective past, present and future
officers, directors, shareholders, equity holders, members, partners, agents,
executives, consultants, independent contractors, attorneys, advisors, insurers,
successors, representatives and assigns (each, a “Released Party” and
collectively, the “Released Parties”), jointly and severally, from any and all
claims, rights, demands, debts, obligations, losses, causes of action, suits,
controversies, setoffs, affirmative defenses, counterclaims, third party
actions, damages, penalties, costs, expenses, attorneys’ fees, liabilities and
indemnities of any kind or nature whatsoever (collectively, the “Claims”),
whether known or unknown, suspected or unsuspected, accrued or unaccrued,
whether at law, equity, administrative, statutory or otherwise, and whether for
injunctive relief, back pay, front pay, fringe benefits, reinstatement,
reemployment, compensatory damages, punitive damages, or any other kind of
damages, which any of the Releasing Parties have, had, or may have against any
of the Released Parties relating to or arising out of any matter arising on or
before the date this Agreement is executed by Executive. Such released Claims
include, without limitation, all Claims arising from or relating to Executive’s
employment with the Company or the termination of such employment relationship
or any circumstances related thereto, or any other matter, cause or thing
whatsoever, including without limitation all Claims arising under or relating to
Executive’s employment, compensation, bonuses, incentive compensation, benefits,
payments, grants, stock options or any other benefits Executive may or may not
have received during Executive’s employment with the Company, including, without
limitation, any compensation, bonuses, incentive compensation, benefits,
payments, grants or stock options, any long term incentive plan, short term
incentive plan, option plan, severance plan, equity plan or agreement, stock
option agreement, or any other bonus, incentive equity or benefit plan, program
or agreement established by the Company or any of the Company’s affiliates, all
Claims relating to any other claimed payments, employment contracts, or
benefits, all Claims arising at law or equity or sounding in contract (express
or implied) or tort, Claims arising by statute, common law or otherwise, Claims
arising under any federal, state, county or local laws, of any jurisdiction,
including Claims for wrongful discharge, libel, slander, breach of express or
implied contract or implied covenant of good faith and fair dealing, Claims for
alleged fraud, concealment, negligence, negligent misrepresentation, promissory
estoppel, quantum meruit, intentional or

 

RELEASE AGREEMENT   PAGE 1



--------------------------------------------------------------------------------

negligent infliction of emotional distress, violation of public policy, and
Claims for discrimination, retaliation, sexual harassment and Claims arising
under any laws that prohibit age, sex, sexual orientation, race, national
origin, color, disability, religion, veteran, workers’ compensation or any other
form of discrimination, harassment, or retaliation, including, without
limitation, Claims under the Age Discrimination in Employment Act of 1967, as
amended, the Americans with Disabilities Act of 1990, as amended, the
Rehabilitation Act of 1973, Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. §1981, the Civil Rights Act of 1991, the Civil Rights Act of
1866 and/or 1871, the Equal Pay Act of 1963, the Lilly Ledbetter Fair Pay Act of
2009, the Fair Labor Standards Act, the Employee Retirement Income Security Act
of 1974, the Family and Medical Leave Act of 1993, the Sarbanes-Oxley Act of
2002, the Occupational Safety and Health Act, the Employee Polygraph Protection
Act, the Uniformed Services Employment and Reemployment Rights Act, the Worker
Adjustment and Retraining Notification Act, the Genetic Information
Nondiscrimination Act, the National Labor Relations Act, the Labor Management
Relations Act, the Immigration Reform and Control Act, the Texas Labor Code, the
Texas Payday Law, the Texas Commission on Human Rights or Chapter 21, any
statute or laws of the State of Texas, any other similar or equivalent federal
or state laws, any other federal, state, local, municipal or common law
whistleblower, discrimination or anti-retaliation statute law or ordinance,
including, without limitation, any workers’ compensation or disability Claims
under any such laws, and any other Claims arising under state or federal law, as
well as any expenses, costs or attorneys’ fees. Except as required by law,
Executive agrees that Executive will not commence, maintain, initiate, or
prosecute, or cause, encourage, assist, volunteer, advise or cooperate with any
other person to commence, maintain, initiate or prosecute, any action, lawsuit,
proceeding, charge, petition, complaint or Claim before any court, agency or
tribunal against the Company or the Released Parties arising from, concerned
with, or otherwise relating to, in whole or in part, Executive’s employment, the
terms and conditions of Executive’s employment, or Executive’s termination from
employment with the Company or any of the matters or Claims discharged and
released in this Agreement. This release shall not apply to any of the Company’s
obligations under this Agreement or any employee benefit plan subject to the
Employee Retirement Income Security Act of 1974, as amended, in which Executive
has vested.

b.    Except as allowed in Section 4 of the Prior Agreement, Executive affirms
that Executive has not filed, caused to be filed, and is not presently a party
to any claim, complaint, or action against the Company in any forum or venue.

c.    This Release Agreement does not waive any rights or claims that may arise
after the date Executive executes the Release Agreement and does not release
Executive’s right to enforce the terms of this Release Agreement. This Release
Agreement does not release any indemnification rights Executive may have under
any other agreement, insurance or the Company’s by-laws or any vested rights
under an employee benefit plan.

2.    No Interference. Nothing in this Release Agreement is intended to
interfere with Executive’s right to report possible violations of federal, state
or local law or regulation to any governmental or law enforcement agency or
entity, or to make other disclosures that are protected under the whistleblower
provisions of federal, state or local law or regulation. Executive further
acknowledges that nothing in this Agreement is intended to interfere with
Executive’s right to file a claim or charge with, or testify, assist, or
participate in an investigation, hearing, or proceeding conducted by, the Equal
Employment Opportunity Commission (the “EEOC”), the National Labor Relations
Board (“NLRB”), any state human rights commission, or any other government
agency or entity. However, by executing this Agreement, Executive hereby waives
the right to recover any damages or benefits in any proceeding Executive may
bring before the EEOC, any state human rights commission, or any other
government agency or entity or in any proceeding brought by the EEOC, any state
human rights commission, or any other government agency or entity on

 

RELEASE AGREEMENT   PAGE 2



--------------------------------------------------------------------------------

Executive’s behalf with respect to any claim released in this Release Agreement
except that Executive may receive bounty money awarded by the U.S. Securities
and Exchange Commission pursuant to Section 21F of the Securities Exchange Act
of 1934 or any similar provision.

3.    Attorney Consultation; Time to Consider. The Company hereby advises
Executive that Executive should consult an attorney before executing this
Release Agreement. Executive acknowledges that Executive has had more than
twenty-one (21) days after Executive received this Release Agreement within
which to review and consider the provisions of this Release Agreement. The
signed Release Agreement should be provided to Jennifer Durbin, 6565 North
MacArthur Blvd., Suite 800, Irving, TX 75039, within 7 days after, but not
before, the Separation Date (as defined in the Prior Agreement). Executive
understands that if Executive does not sign and return this Release Agreement
within 7 business days after the Separation Date, which Executive acknowledges
and agrees is more than twenty-one (21) days after Executive received this
Release Agreement, then the offer in this Release Agreement is withdrawn and the
Company is not required to accept the Release Agreement and provide Executive
with the Severance Benefits (other than payment through Executive’s last date of
employment).

4.    Revocation Period. Executive understands and acknowledges that Executive
has 7 calendar days following the execution of this Release Agreement to revoke
Executive’s acceptance of the Release Agreement. If Executive decides to revoke
her acceptance of this Release Agreement during the 7-day revocation period,
Executive must do so in writing and deliver his revocation to Jennifer Durbin,
6565 North MacArthur Blvd., Suite 800, Irving, TX 75039. This Release Agreement
will not become effective or enforceable, and Executive will not be eligible for
the Severance Benefits, until the 8th day following Executive’s execution of
this Release Agreement and the revocation period has expired (“Effective Date”).

5.    Knowing and Voluntary. Executive understands that it is Executive’s choice
whether or not to enter into this Release Agreement, and Executive agrees and
acknowledges that Executive’s decision to do so is voluntary and is made
knowingly.

6.    Entire Agreement. Executive agrees and acknowledges that this Release
Agreement and the Prior Agreement constitute the entire agreement and
understanding between Executive and the Company relating to the subject matter
of the Release Agreement and Prior Agreement, and supersede and merge all prior
discussions, writings, negotiations, understandings and agreements relating
thereto. This Release Agreement may not be amended or modified except by a
written amendment that is completely signed and delivered by Executive and an
authorized agent of the Company. Executive represents and acknowledges that, in
executing this Release Agreement, Executive does not rely, has not relied, and
expressly disavows any reliance upon any communications, promises, statements,
inducements or representation(s) by any of the Released Parties, except as
expressly contained in this Release Agreement.

7.    Binding Effect. The Company and Executive agree that this Release
Agreement shall be binding on Executive’s and its heirs, administrators,
representatives, executors, successors and assigns, and shall inure to the
benefit of Executive’s or its heirs, administrators, affiliates, parent
companies, representatives, executors, successors and assigns.

8.    Non-Assignment of Claims. Executive represents that Executive has not
assigned, transferred, or attempted to assign or to transfer, to any person or
entity, any of the claims Executive is releasing in the Release Agreement.

9.    Applicable Law. This Release Agreement shall, in all respects, be
interpreted, enforced, and governed under the laws of the State of Texas. The
Company and Executive agree that the language of this Release Agreement shall,
in all cases, be construed as a whole, according to its fair meaning, and not
strictly for, or against, any of the parties.

 

RELEASE AGREEMENT   PAGE 3



--------------------------------------------------------------------------------

10.    Enforceability. The Company and Executive agree that should a court
declare or determine that any provision of this Release Agreement is illegal,
invalid or unenforceable, the validity of the remaining parts, terms or
provisions of this Release Agreement will not be affected and any illegal,
invalid or unenforceable part, term, or provision, will not be deemed to be a
part of this Release Agreement.

11.    Counterparts. The Company and Executive agree that this Release Agreement
may be executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall be deemed one and the same instrument.

Remainder of this page intentionally left blank.

 

RELEASE AGREEMENT   PAGE 4



--------------------------------------------------------------------------------

PLEASE READ CAREFULLY – THIS AGREEMENT INCLUDES A RELEASE OF CLAIMS, INCLUDING A
RELEASE OF CLAIMS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT. BEFORE SIGNING
THIS AGREEMENT, READ IT, AND CAREFULLY CONSIDER IT. IF YOU CHOOSE, DISCUSS THIS
AGREEMENT WITH YOUR ATTORNEY (AT YOUR OWN EXPENSE).

MY SIGNATURE BELOW MEANS THAT I HAVE READ THIS AGREEMENT AND AGREE AND CONSENT
TO ALL THE TERMS AND CONDITIONS CONTAINED IN THIS AGREEMENT.

ACCEPTED AND AGREED TO BY:

 

EXECUTIVE

   

             COMMERICAL METALS COMPANY

 

    By:  

 

Paul K. Kirkpatrick           Its:  

 

 

   

 

Date     Date  

 

SEPARATION AND RELEASE AGREEMENT  

Signature Page